Pigott, Jr., J.
(dissenting). I respectfully dissent. In my view, the record supports the conclusion that defendant knowingly, voluntarily and intelligently waived his right to a jury trial. Consequently, I would affirm.
*974On the day of jury selection, defendant, his attorney and the prosecutor met with County Court in chambers. The proceeding was transcribed. At that time, defendant indicated that he was prepared to waive a jury trial. Defense counsel stated: “Judge, as I indicated to the Court and to the district attorney last week, [defendant] and I had lengthy discussions regarding our various options in handling this case and trying to resolve the case and which way to go if we were to have a trial and I spent a lot of time discussing with him those options and he has agreed knowing full well what the options are, the fact that he’s entitled to have a jury trial and to have this case heard by a 12-person jury and alternates, that under the particular circumstances of this case, that he is in agreement with my recommendation to have this trial proceed on a nonjury basis.” The court informed defendant that it had ordered 75 jurors in anticipation of jury selection starting in this matter. The court advised defendant that he had the right to have his case heard by 12 citizens of the County. Defendant indicated that he understood that he had that right and preferred to give up that right. The court asked defendant if “you’re requesting that I sit as the finder of fact and the ultimate determiner of guilt or innocence in this matter.” Defendant answered: “Yes, Your Honor”. The court accepted the waiver, and the trial proceeded.
The proof was concluded and the matter was adjourned for one week. When the parties appeared in court to hear the verdict, the court stated to defendant: “When we were here on the 10th, [defendant], [defense counsel] and I had a rather lengthy colloquy about waiving a jury, but at that time I neglected to have him execute a waiver.” The court asked defense counsel if he and defendant “are executing that nunc pro tunc this afternoon”, and defense counsel answered: “That is correct, Judge.” A written jury waiver was handed up to the court, executed by the court, and accepted. The court then rendered its verdict.
I agree with the majority that defendant’s oral waiver of a jury trial in chambers was not effective (see, CPL 320.10 [1], [2]; People v Page, 88 NY2d 1, 10). In response to the statement by the court that it had neglected to have defendant execute a written waiver, however, defendant did not object to the procedure or move for a mistrial, but executed the written waiver. In my view, defendant thereby waived any objection that the procedure failed to conform to statutory requirements. Contrary to the conclusion of the majority, the record fully supports a determination that the waiver was knowing, intelligent *975and voluntary. Defendant, who was represented by counsel throughout the proceedings, indicated his desire to waive a jury trial and have the court sit as the trier of fact and final arbiter of guilt or innocence. After the testimony concluded, defendant was informed that his original waiver was not effective. He chose at that time to execute a written waiver. By that action, defendant ratified the procedure utilized by the court and waived any claim that the procedure was defective. Although the majority also notes that the record is not clear whether the written waiver was executed in open court, defendant failed to pursue in his brief that specific argument, focusing instead on the timing of the written waiver. That argument, therefore, is deemed abandoned (see, Ciesinski v Town of Aurora, 202 AD2d 984). (Appeal from Judgment of Oneida County Court, Fahey, J. — Vehicular Manslaughter, 2nd Degree.) Present — Denman, P. J., Lawton, Hayes, Pigott, Jr., and Scudder, JJ.